Citation Nr: 1237077	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-39 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty for several periods: March 15, 1976 to January 5, 1978; January 6, 1978 to February 18, 1980; February 3, 2003 to August 12, 2004; and May 15, 2005 to September 23, 2005.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  In that decision, in pertinent part, the RO denied a claim for service connection for right knee patellofemoral syndrome.  

In February 2009, the Veteran testified before the undersigned at Board hearing.  A transcript of the hearing has been associated with the file.  

This claim was previously remanded in June 2010 and October 2011.  The Board again finds there has not been substantial compliance with the remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds there has not been compliance with the October 2011 remand because the examiner's November 2011 opinion again states incorrect facts.  In March 2011, the VA examiner stated in the report that the claims file "is silent for knee conditions during service."  However, as pointed out in the last remand, the May 16, 2005 VA examination for the joints took place while the Veteran was on active duty (see the Veteran's last DD 214 showing service from May 15, 2005 to September 23, 2005).  The May 2005 VA examination showed a diagnosis of bilateral knee patellofemoral dysfunction.  The Veteran had a normal range of motion with pain for his right knee.  The X-ray showed no fractures or dislocations and stated there were no significant degenerative joint disease changes or acute posttraumatic abnormalities seen.  

Therefore, based on the May 16, 2005 VA examination (which took place during the last period of active duty service) it is incorrect to state, as the examiner did again in November 2011, that the claims file is "silent" for medical evaluations regarding a right knee condition during service.  The file is not silent, the Veteran was given a VA examination after being placed on active duty and there is a diagnosis of patellofemoral dysfunction along with degenerative joint disease by X-ray while he was on active duty.  This diagnosis needs to be acknowledged in the opinion.  

To be clear, the Veteran has had several periods of active duty.  The last two periods were February 2003 to August 2004 and then from May 2005 to September 2005.  In between these two periods, he filed his claim with VA for service connection for a right knee disability (see February 2005 claim).  There is no enlistment or separation examinations for the Veteran in the file for this last period of service, but he did have the May 16, 2005 VA examination while on active duty.  

As stated in the last remand, the Board finds the Veteran is not a reliable or consistent historian.  At the hearing he indicated that he injured his knee in 2000, on 2005 VA examination he described a 3-4 year history of bilateral knee pain unrelated to specific trauma, and he told the 2011 VA examiner that the onset of right knee pain was in 2005.  However, the examiner must make a determination based on all of the correct facts.  Ensure that the examiner understands that the Veteran was diagnosed with patellofemoral dysfunction and degenerative joint disease of the right knee while on active duty in May 2005 and request the examiner opine as to whether it is likely, unlikely or as likely as not that any current right knee disability (including osteoarthritis and patellofemoral dysfunction) was incurred or aggravated in service.  

Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, an August 2011 RO decision available on Virtual VA shows that VAMC San Juan outpatient treatment records from July 2010 to August 2011; August and July 2011 VA examination reports (for general medical and the joints, respectively); and Social Security Administration records were reviewed.  This evidence is not currently in the physical file or associated with the Virtual VA file.  On remand, all of the above listed evidence must be associated with the file.  

Accordingly, the case is REMANDED for the following action:  

1. Associate the following with the file: all VAMC San Juan outpatient treatment records from July 2010 to the present; August and July 2011 VA examination reports (for general medical and the joints); and SSA records.  

2. After the above development has been completed, send the claims file to a VA examiner.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner should state that the file and the remand were reviewed.  

The examiner should note that the Veteran was diagnosed with patellofemoral dysfunction of the right knee one day after returning to active duty in May 2005.  

The examiner should opine as to whether it is likely, unlikely or as likely as not that any current right knee disability (including osteoarthritis and patellofemoral dysfunction) were incurred or aggravated in service.  The rationale for all opinions must be provided.  The examiner should cite to evidence in the claims file in explaining all conclusions.  As discussed herein, the Veteran's claims regarding the date of onset of right knee problems and continuity of symptoms are not considered reliable.  

3. Re-adjudicate the issue of service connection for a right knee disability.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

